The defendant, who was a slave about thirteen years old, was indicted for the murder of another slave, named Burdet, about fifteen years old.
The deceased was larger and stronger than the defendant, and struck him several times, till the latter drew a knife and told the deceased that if he did not leave striking him, he would stab him; the deceased continued to strike him, and he stabbed the deceased in the left breast, of which wound he died instantly.
The jury found him guilty of manslaughter, and the Court sentenced him to be burnt in the hand, and whipped with ten stripes.